Citation Nr: 1725324	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  06-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected acne facial scars, which are evaluated as noncompensable prior to October 14, 2008, 50 percent disabling from October 14, 2008, 30 percent disabling from July 13, 2014, and 50 percent disabling from November 3, 2015.

2.  Entitlement to higher initial ratings for service-connected acne scars of the upper back, which are evaluated as noncompensable prior to July 22, 2014 and 30 percent disabling thereafter.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran testified at a Travel Board Hearing before a Veterans Law Judge (VLJ) at the VA RO in St. Petersburg, Florida.  In February 2017, the Board notified the Veteran that the VLJ who conducted the Board hearing is no longer with the Board and inquired as to whether he desired another hearing.  He responded in the negative in March 2017.  A transcript of the February 2012 hearing has been associated with the claims file.

This case was previously before the Board in May 2013 and August 2015 when it was remanded for additional development.   

In June 2016, the Veteran submitted a letter of disagreement with the RO's May 2016 supplemental statement of the case (SSOC) accompanied by a waiver of RO review of this evidence and any subsequently submitted evidence.  Two days later, the Veteran submitted a VA Form 21-0958 disagreeing with a portion of the staged rating in the May 2016 SSOC and asking for decision review officer (DRO) review.  

In March 2017, he submitted a written statement directly to the Board discussing the claims from the May 2016 SSOC and asking for the VLJ to quickly resolve his case.  In his March 2017 reply to the Board's hearing related inquiry, he asked for his case to be considered on the record.  Therefore, to the extent that the Veteran's May 2016 request for DRO review may have indicated he did not wish the case to return to the Board, his later correspondence indicated a clear desire for Board review without further delay.  Because the appeal is properly before the Board, the Veteran waived RO review of any additional evidence, and he has repeatedly requested expedited appellate review, the Board will proceed to decide these matters on the merits.  
 
Finally, the Board also notes that the issues have been re-characterized below to reflect staged ratings that correspond with the effective dates of the changing versions of the pertinent regulation during period on appeal.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's facial scars were severe and characterized by color contrast. 

2.  From August 30, 2002, the Veteran's facial scars have had five characteristics of disfigurement. 

3.  Prior to August 30, 2002, the Veteran's back scars did not cause any loss of function.

4.  From August 30, 2002, the Veteran's back scars are deep, non-linear scars affecting greater than 144 square inches.   


CONCLUSIONS OF LAW

1.  A 50 percent (but no higher) rating is warranted for facial scars from January 18, 2001.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7800 (2002, 2009, and 2016).

2.  A compensable rating for back scars prior to August 30, 2002 is not warranted.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Codes 7805 (2002).

3.  A 40 percent (but no higher) rating is warranted for back scars from August 30, 2002.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7801 (2003, 2009, and 2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

This appeal for increased ratings stems from the original grant of service connection in May 2004.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Here the Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The duty to assist has also been satisfied.  The Veteran's available medical records and lay statements are in the claims file and were reviewed in connection with his claim.  He was afforded several VA examinations (the reports of which have been associated with the claims file).  The Board remanded the matter twice due to inadequate and incomplete examination findings; however, the November 2015 examination is adequate for rating purposes because the examiner reviewed the Veteran's medical history, reported his statements about the onset and symptoms of his scarring, and provided a detailed report of the physical examination, responsive to the Board's remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.)  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As directed by the Board's May 2013 remand, VA attempted to obtain earlier photos of the Veteran's scarring, but was ultimately unsuccessful.  However, the July 2014 VA examination photos are of record, and the Veteran reported in his November 2015 VA examination that his acne scarring has not changed during the appellate period.  Nevertheless, in the subsequent analysis, the Board gives benefit of the doubt to the Veteran in all cases where photographic information could affect the rating criteria.  The Veteran has not identified any additional outstanding evidence to be collected.  The duty to assist is met.  

Legal Criteria - Increased Ratings

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were substantively amended twice.  When regulations are revised during the course of an appeal, the Board is generally required to consider the claim in light of both the former and revised schedular criteria and to apply the regulation more favorable to the Veteran.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (emphasis added). 

The two substantive changes were effective August 30, 2002 and October 23, 2008.  The 2008 change applies to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  38 C.F.R. § 4.118 (2016).  Here, the Veteran's initial claim for benefits was received in January 2001, but he has repeatedly requested review of his disability ratings throughout the period on appeal.  The Board has an independent obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 2008, criteria, as well as the pre- and post- August 2002 criteria in evaluating the Veteran's claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Criteria - Scar Regulations 

I.  Prior to August 30, 2002 (pre-2002 criteria)

Under the rating criteria in effect prior to August 30, 2002 (enacted May 22, 1964 and most recently amended October 2, 1978), Diagnostic Code (DC) 7800 provides that a slight disfiguring scar of the head, face, or neck is noncompensable.  38 C.F.R. § 4.118 (2002).

A moderate disfiguring scar of the head, face, or neck is rated at 10 percent.  Id.

Severe scarring, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles is rated at 30 percent.  Id. 

A complete or "exceptionally repugnant" deformity of one side of the face or marked or repugnant bilateral disfigurement is rated at 50 percent.  Id. 

A note to DC 7800 provides, "[w]hen in addition to tissue loss and cicatrization there is marked discoloration, color contrast, or the like, the 50 percent rating under DC 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent."  Id. 

Under the pre-2002 criteria, DC 7801 was specific to third degree burn scars, DC 7802 was specific to second degree burn scars, DC 7803 provided a 10 percent rating for scars with repeated ulceration, DC 7804 provided a 10 percent rating for superficial scars that were tender and painful, and DC 7805 provided for the rating of other scars for limitation of function of the affected body part.  38 C.F.R. § 4.118 (2002), DC 7801-7805.
 
II.  August 30, 2002 to October 22, 2008 (2002 criteria)

Under the 2002 criteria, DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck warrants a 10 percent disability rating.  38 C.F.R. § 4.118 (2008).  

Note (1) to DC 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118  are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. 

 A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation. Id. 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  Id.  

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  Id. 

 DC 7801 provides a 10 percent rating for scars, other than head, face, or neck scars, that are deep or that cause limited motion and which cover an area exceeding six square inches (39 sq. cm).  Id. 

A 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm).  Id.

A 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm).  Id.

A 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm).  Id. 

 DC 7802 provides a 10 percent rating for superficial scars other than head, face, or necks scars, the area of which covers 144 square inches (299 sq. cm) or greater.  Id. 
 
DC 7803 provides a 10 percent evaluation for superficial unstable scars.  Id.  

DC 7804 provides a 10 percent rating for superficial painful scars.  Id. 

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  Id. 

III.  From October 23, 2008 (current criteria)

Under the current criteria, DC 7800 is similar to the 2002 criteria with the exception of two supplemental notes.  38 C.F.R. § 4.118 (2016).

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Code(s) and § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this Diagnostic Code.  Id.  

 Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

DC 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches. 

A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  Id. 

A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  Id. 

A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  Id.

DC 7803 was eliminated.  Id. 

DC 7804 applies to unstable or painful scars.  Id. 
 
DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  Id. 

Factual Background 

The Veteran has requested a 50 percent rating for facial scarring and 40 percent rating for back scarring effective from January 18, 2001.  His current staged ratings under DC 7800 for facial scarring are noncompensable from January 18, 2001, 50 percent disabling from October 14, 2008, 30 percent disabling from July 22, 2014, and 50 percent disabling from November 3, 2015.  His back scarring is rated under DC 7801 as noncompensable from January 18, 2001 and at 30 percent disabling from July 22, 2014. 

The February 2002 VA examiner described moderately severe acne scarring on the Veteran's face and upper back.  In July 2002, the RO denied service connection for both scar claims because the Veteran had acne prior to enlisting.  In his 2002 notice of disagreement (NOD), the Veteran explained that his service had exacerbated his acne and caused his scarring.  In April 2004, the RO arranged an additional VA examination to re-evaluate the Veteran's scarring.  

During his April 2004 VA examination, the Veteran stated he had no current acne symptoms.  The examiner described the Veteran's scars as too numerous to count atrophic scars on his cheeks and back; each scar measured approximately 4-5 mm in length.  The examiner reported that the scars were depressed and hypo-pigmented, but were stable, painless, and did not adhere to underlying tissue.  He noted that each scar appeared superficial, and that there was no skin loss, deep scarring, or soft tissue loss or damage.  There was also no induration, inflexibility, or gross asymmetry or distortion of features.  There was no limitation of movement caused by any of the scarring.  Overall, the examiner characterized the Veteran's diagnosis as superficial, non-disfiguring and stable scarring of the face and back probably related to prior acne.  The examiner did not provide an estimate of the area of scarring the Veteran's back.  

In a May 2004 rating decision, the RO granted service connection and assigned a noncompensable rating for both facial and back scarring.   

In his April 2005 NOD, the Veteran stated that his facial scars should be rated at 30 percent under DC 7800 because the February 2002 examination report listed two characteristics of disfigurement.  He added that his back should be rated at 10 percent under DC 7802 because the area of scarring is greater than 144 square inches.  

In July 2006, the RO issued a statement of the case (SOC) continuing the noncompensable ratings. 

In September 2006, the Veteran appealed to the Board requesting increased ratings for his facial and upper back acne scars.   

In October 2008, the Veteran underwent skin and scar VA examinations.  During his skin examination, he reported daily use for the previous four years of systemic medication to treat acne.  The examiner described superficial acne with comedones, papules, pustules, and cysts on less than 40 percent of the Veteran's face and neck and also on his anterior and posterior chest.  

The scar examiner provided detailed measurements of the Veteran's facial scars.  He characterized the scars as depressed with a maximum width of 3.1 cm [note: it appears that examiner meant maximum length instead of width because he lists 3.1 cm as the length of a measured scar] that caused disfigurement of the chin and cheeks.  The examiner reported that the scars were not tender and did not adhere to underlying tissue.  There was no loss of function or limitation of movement due to the scars, no underlying soft tissue damage, no skin ulceration or breakdown, and no induration or inflexibility.  The examiner described the scars as the same color as normal skin and as having normal texture.  

In a November 2008, the RO increased the Veteran's facial scar disability rating from noncompensable to 10 percent, effective October 14, 2008, and continued the noncompensable rating for back scars.

During his February 2012 Board hearing, the Veteran stated that his facial scarring warranted a 50 percent rating under DC 7800.  He cited the April 2004 examination report and explained that his facial scarring had four disfiguring characteristics including scars with a width of 1/4 inch, depressed surface contour, hypo-pigmented skin, and abnormal skin texture.  He noted that the February 2002 VA examiner did not measure his scars or describe their texture.  He also stated that the scarring on his back warranted a 40 percent rating under DC 7801 because the area affected was greater than 144 square inches.  

In May 2013, the Board remanded this matter for another VA examination with specific directives meant to ensure that the examiner recorded the data necessary to rate his scars.  

The July 2014 VA examination described the facial scars as having a depressed surface contour.  The examiner characterized the back scars as deep and non-linear with a surface area of 836 square cm (126.6 square inches).  Unfortunately, this examination report was largely inadequate in that it not address many of the other elements of the pertinent diagnostic codes.

In December 2014, the RO increased the rating for facial scarring from 10 percent to 30 percent and the rating for back scarring from noncompensable to 30 percent, effective July 22, 2014.  

In August 2015, the Board again remanded the matter for another VA examination.  
During the November 2015 examination, the Veteran reported that his scarring has not changed since service.  The examiner described the facial scars as stable and not painful.  She noted that the scars were not due to burns.  She further described these scars as too numerous to count scars from the bilateral temples down to the anterior chin and to lateral aspects of the anterior neck.  The facial scars had a depressed surface contour and abnormal texture.  The examiner reported that there was a scar five or more inches in length and at least 1/4 inch wide.  

She described the back scars as too numerous to count superficial nonlinear scars on the upper back.  She reported the scarred back area as 266 square inches.  She stated that the scars did not impact the Veteran's ability to work or otherwise limit his functioning.  

In May 2016, the RO issued a decision for facial scarring continuing the noncompensable rating from January 2001, assigning a rating of 50 percent from October 2008, and assigning a rating of 30 percent from July 2015.  A May 2016 SSOC continued this staged rating for facial scarring and the staged rating for back scarring as assigned in the December 2014 rating decision.   

In June 2016, as discussed in the introduction above, the Veteran submitted a waiver of RO review of additional evidence, a letter of disagreement with the May 2016 SSOC, and an NOD reporting his belief that the May 2016 DRO erred (which the Veteran characterized as clear and unmistakable error (CUE)) by not awarding an earlier compensable rating for his facial scarring.   In this correspondence, he stated that his facial acne has four characteristics of disfigurement that have been present since his January 2001 claim.  He cites the November 2015 VA examination report as evidence that his scarring has been present since January 2001.  [Note: the Board notes that CUE is applicable only to final Board or RO decisions.  The May 2016 decision and the earlier decisions in this case are not final because the Veteran filed a timely NOD and substantive appeal.  38 C.F.R. §§ 3.104(a), 3.105(a), 20.1403].  

In March 2017, the Veteran submitted a written statement to the Board asking the Board to quickly resolve his case and stating that ratings of 50 percent for facial scarring and 30 percent for back scarring should be awarded from the January 2001 date of his claim.  He stated that the May 2016 DRO ignored critical evidence including findings in the November 2015 VA examination report in not assigning these ratings from January 2001 (the date of his claim).  

Analysis

At the outset, the Board notes that the Veteran has not reported changes in his acne scarring during the now 16 year rating period.  Rather, the case was repeatedly remanded due to inadequate examinations and has been further complicated by changes in the law changing rating criteria.  Because the Veteran has competently and credibly reported that his scarring has not changed since service, the Board interprets any differences in examination findings relating to specific scarring characteristics as differences in opinion between different examiners rather than changes in the scars.  Therefore, the Board will analyze the examination reports of record as a whole and will resolve any differences in findings in the favor of the Veteran.  This affords the Veteran the most sympathetic review.  See 38 CFR §§ 4.7, 3.102. 

As detailed above, the regulations concerning disability ratings for skin conditions have changed several times during the appellate period.  The Board has reviewed the evidence under each version of the regulation and rated the Veteran under the most favorable regulation with the important limitation that no award can be effective prior to the effective date of the given regulation.  See Kuzma, 341 F.3d at 1328-29.   

Accordingly, the Board will divide the rating period by the effective dates of 38 C.F.R. § 4. 118.  

I.  January 18, 2001 to August 30, 2002

Here, the Board must apply the regulation in effect at the date of the Veteran's January 2001 claim because the effective dates of the more recent regulations post-date this time period.  

In applying this regulation, the Board observes that the words "mild, "moderate, "and "severe" are not defined specifically in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

FACIAL SCARS

The February 2002 VA examiner described the Veteran's facial scars as moderately severe, noting depressed scars on the cheeks, neck, and upper back.  The Board has reviewed the Veteran's 2014 photos which show extensive facial scarring and the other examination reports that detail multiple disfiguring characteristics and too numerous to count scars.  Resolving any doubt in the Veteran's favor, the Board finds this sufficient to support a rating for severe scarring (30 percent) under the pre-2002 DC 7800.  

In addition, that regulation provided for 30 percent ratings to be increased to 50 percent for exacerbating characteristics such as discoloration or color contrast.  38 C.F.R. § 4.118, DC 7800, Note (2002).  Here, the Board again notes VA examiners have differed in their descriptions of the Veteran's scars, particularly in terms of discoloration; however, the April 2004 VA examiner noted hypopigmentation of the facial scars.  Based on this assessment, which the evidence suggests would be the same if that examiner had assessed the Veteran in 2002, the Board finds that a 50 percent rating is warranted for his facial scars prior to August 30, 2002.  

In order to receive a rating of 80 percent (the next highest rating under DC 7800), the evidence would have to show a complete disability (or a "repugnant" disability) in addition to the established color contrast.  Here, a careful evaluation of the evidence including the photos of the Veteran's facial scars does not establish that the severity of the facials scarring rises to that level.  First, the contemporaneous description by the VA examiner is scarring of moderate severity.  Second, this rating is in accord with the rating applicable to the rest of the appellate period (discussed below), which is consistent with the Board's understanding that the Veteran's scars have not significantly changed over time.  In addition (although not dispositive), the Veteran has not requested a rating higher than 50 percent for his facial scars.  Therefore, the Board finds that a rating of 50 percent and no higher is warranted for his facial scarring.

BACK SCARS 

Under the pre-2002 code, DC 7805 is the only applicable DC because the others are specific to facial scars (7800), burn scars (7801 and 7802), ulcerated scars (7803), and painful scars (7804).  Under DC 7805, a compensable rating is only warranted for loss of function of the body part associated with the scarring.  38 C.F.R. § 4.118, DC 7805 (2002).  The evidence of record, including the February 2002 VA examination report and the Veteran's statements, does not reflect any loss of function associated with his scarring.  Therefore, unfortunately, the Board is unable to award a compensable rating for the back scarring prior to August 30, 2002.  





II.  August 30, 2002 to October 22, 2008.  

For this period, the Board must apply the pre-2002 criteria (which were in effect when the Veteran filed his claim) and the law effective during this time period, the 2002 criteria, and rate the Veteran's scarring under the regulation yielding the most favorable result. 

FACIAL SCARS

The evidence of record establishes the presence of five characteristics of disfigurement under DC 7800: scar longer than 5 inches, scar wider than 1/4 inch, abnormal skin texture, depression of the scar, and hypopigmentation.  Accordingly, under the 2002 criteria, he is also entitled to a 50 percent rating for his facial scarring.  In order to establish entitlement to an 80 percent rating, the evidence must show the presence of six disfiguring characteristics or visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), which are not shown here.  Therefore, the Board finds that the Veteran is entitled to a 50 percent rating, but no higher, for his facial scarring for this period as well.  38 C.F.R. § 4.118, DC 7800 (2003). 

BACK SCARS

Here, the 2002 criteria allow a more favorable result than the pre-2002 criteria.  The VA examiners have differed on whether the Veteran's back scars are deep or superficial.  Notably, the July 2014 VA examiner described the back scars as deep and non-linear.  Examiners have reported different measured areas of back scarring (126.6 square inches July 2014, 266 square inches November 2015).  Again, the Board resolves any doubt in favor of the Veteran and finds that the evidence supports a rating of 40 percent under DC 7801 for deep scars forming an area greater than 144 square inches, the maximum rating under this DC.  38 C.F.R. § 4.118, DC 7801 (2003). 



III.  From October 23, 2008 

FACIAL SCARS

As described above, the October 2008 revision added two Notes to DC 7800.  After a careful review of the evidence, the Board concludes that these changes do not change the assigned rating.  The record does not show pain, instability, and residuals of associated muscle or nerve injury, as contemplated by Note 4, DC 7800.  Regarding Note 5, the Board has not, during any period of time on review, required that the Veteran's individual scars possess numerous disfiguring characteristics to establish entitlement to the applicable rating.  Therefore, the Veteran's 50 percent rating for his facial scarring continues during this time period.  38 C.F.R. § 4.118, DC 7800 (2009, 2016).

BACK SCARS

The October 2008 revision of DC 7801 also does not affect criteria for the 40 percent rating, which remains the maximum rating under this DC.  Therefore, the Veteran's 40 percent rating for his back scarring continues during this time period.  38 C.F.R. § 4.118, DC 7801 (2009, 2016).

In January 2012, the introductory paragraph of the 2008 code was amended to clarify that veterans who filed claims filed before the October 2008 revision may request review under the 2008 code whether or not their claims had already been rated, were awaiting rating, or were on appeal.  However, this revision (and prior versions) continues to mandate that an award under these regulations cannot be effective prior to October 23, 2008.  In this case, the Board has reviewed the entire period at issue (January 2001 to present) under the 2002 and 2008 criteria but may only award the increased benefit from the effective date of the revised regulation forward.




IV.  Other Diagnostic Codes

The Board also considered if rating the Veteran under DC 7806 (pertaining to certain skin diseases), as contemplated by the Board's May 2013 remand, would result in a more favorable result.  Under the current DC 7806 a 60 percent rating is warranted for skin disease that covers more than 40 percent of the entire body or more than 40 percent of exposed areas or requires the constant or near constant use of systemic medication.  The July 2014 VA examiner reported that the Veteran's facial scarring affected greater than 5 but less than 20 percent of his total body, and greater than 40 percent of exposed areas.  She stated that his back scars affected greater than 5 percent but less than 20 percent of his total body and 0 percent of exposed areas.  From August 2002 to the present (and overall), this would not yield a more favorable result for the Veteran than the combined 50 and 40 percent ratings under DC 7800 and 7801 assigned here.  Furthermore, prior to August 30, 2002, DC 7806 had markedly different criteria which would allow only a 30 percent rating for skin disease with extensive lesions or marked disfigurement.  38 C.F.R. 4.118, DC 7806 (2002, 2016).  

The Board also considered DC 7828 (pertaining to acne), but this DC has a maximum rating of 30 percent and does not well characterize the Veteran's principal disability, which is scarring.  Other diagnostic codes under section 4.118 pertain to specific diseases and disease processes that are not applicable to the Veteran's clinical picture.  Because DC 7800 and DC 7801 best characterize the Veteran's disability and result in the highest ratings for the most years, the Board finds that these are the most appropriate criteria for rating his scarring.  

	(CONTINUED ON NEXT PAGE)





ORDER

From January 2001, an increased initial rating of 50 percent (but no higher) for facial scarring is granted, subject to the regulations governing the payment of monetary awards.  

Prior to August 30, 2002, a compensable rating for backs scars is denied.

From August 30, 2002, an increased initial rating of 40 percent (but no higher) for back scars is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


